Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
DETAILED ACTION
As filed, claims 16 and 18-19, 22 are pending; of which claim 16 is  amended. Claims 1-15, 17 are cancelled. Claim 22 is newly added.  Claims 19 is  withdrawn from consideration as pertaining to nonelected invention. 

Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 15, 16, 19  under 35 U.S.C. § 112  second paragraph is moot per cancellation of claims. 
The rejection of claim 15 under 35 U.S.C. § 102(a)(1) and 102(a)(2) and moot cancellation of claim.

Election/Restrictions

Applicants elected the species of the compound of formula 1 described on [0077] of the specification: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Rejections

Improper Markush Grouping:  A “Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.  Id. A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Id. 
Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  Id. See also MPEP § 803.02 (Rev. 5, Aug. 2006):
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.

Claims 22, 16 and 18  are rejected as containing an improper Markush grouping. Claims 16, 18, 22 are drawn to the Markush-type Formulae Claim 22 is drawn to GHB prodrugs of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, wherein “GH” stands for gamma- hydroxybutyric acid and formulae D-Q.
Claims 22, 16 and 18  are drawn to an improper Markush group, because prodrugs of Formulas 1-3, 5, 7, 10-90 and formulae D-Q contains alternatively useable species  that do not share a single structural similarity. The only structural feature shared by all species of Formula D-Q is OH-(CH2)3CO- which is not an art-recognized physical or chemical class. Without a common structural core shared by the species in Formulae 1-3, 5, 7, 10-90 and formulae D-Q no “single structural similarity” exists. A single structural similarity is lacking due to the fact that variables R, M, and Q prevent the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within Formula 1-3, 5, 7, 10-90 and formulae D-Q .In fact, Formulae 1-3, 5, 7, 10-90 and formulae D-Q are drawn to multiple core structures, as evidenced by the breadth in the definitions of the structural core variables.

Claim Rejections - 35 USC § 112 ( Written Description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Independent claim 22 is drawn to GHB prodrugs of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, wherein “GH” stands for gamma- hydroxybutyric acid and formulae D-Q.
The claims encompass a numerous compounds/ GHB prodrugs having chemically and biologically diverse and distinct substituents attached thereto.  
Instant specification disclose compounds of formula as shown in the specification on [0077] and examples.
Regarding the “GHB prodrugs” of instant claim 22 specification recites on [0020]-[0023]:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Furthermore, the term “side of an amino acid”, corresponds in some undefined way to specifically instantly disclosed chemicals.  None of these meet the written description provision of USC 112, first paragraph, due to lack of chemical structural information for what they are since chemical structures are highly variant and encompass a myriad of possibilities.   The skilled artisan cannot envision the detailed chemical structure encompassed by claimed prodrugs of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, and formulae D-Q.
In contrast to the vast scope of compounds encompassed by the claimed genus of the formula recited in Claim 22 (as indicated above), there no specific species disclosed by Applicants in the disclosure. 
The specification show on [0078]- [0099] general procedures to prepare various GHB prodrug conjugates.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, while Applicants describe a "laundry list" of “GHB prodrugs” and  possible moieties  “amino acid” that may present in the claimed compounds and provide generic claims in an attempt to define the boundaries of a vast genus of chemical compounds, Applicants have not provided with a reasonable clarity a description of the claimed genus of compounds.  
Thus, Applicants do not disclose species falling within the scope of the claimed genera so as to place Applicants in possession of the claimed genera.  
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for an immense genus of compounds, likely innumerable.  To support such broad protection and right to exclude, Applicants describe the claimed genus only by providing a partial structures having broadly defined variable substituents attached thereto and a limited number of closely related species.  However, the disclosure of this partial structure and species merely provides a generic statement of an invention's boundaries but fails to demonstrate that the applicant invented species sufficient to support claims to these genera. 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
Accordingly, the specification does not provide adequate written description of the claimed genera, which are generic genera of compounds purported to be GHB prodrug having any of the formula 1-3, 5, 7, 10-90, and formulae D-Q.
One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genera.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
In addition to lacking an adequate number of species, the disclosure fails to provide a structural feature shared by all species of claimed compounds. The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus GHB prodrug of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, wherein “GH” stands for gamma- hydroxybutyric acid and formulae D-Q.
Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed GHB prodrug compounds.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16, 18 and 22 are rejected because there are two or more plausible claim
constructions. See, e.g., Ex Parte Miyazaki 89 U.S.P.Q.2d 1207, 2008 WL 5105055
(BPAI 2008) (holding "if a claim is amenable to two or more plausible claim
constructions, the USPTO is justified in requiring the applicant to more precisely define
the metes and bounds of the claimed invention by holding the claim unpatentable under
35 U.S.C. § 112, second paragraph, as indefinite.").
Claim 22 is drawn to compounds of formula 1-3, 5, 7, 10-90 tailored with a GH moiety, wherein “GH” stands for gamma- hydroxybutyric acid which has chemical  formula as shown below. However, since the connectivity of the fragment with the remaining of the molecule of formulae depicted in instant claim 22 is not specified. Given that there are two possible connectivity ways of  gamma- hydroxybutyric acid  to the molecule, either at -OH or at -COOH group (see drawing below),  have two or more plausible claim constructions, rendering said claim and its independents indefinite. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Claim 22 recites formula P, however variable p is not defined, rendering said claim indefinite. 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
3.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 33 recites the broad recitation “carboxylic acid”  and the claim also recites “including but not limited to  fumaric acid, maleic acid…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by US 20120122952; May 17 2012; (cited in PTO-892 attached herewith).
The ‘945 publication teaches derivatives of 4-hydroxybutyric
acid and prodrugs thereof, and pharmaceutically acceptable
salts of formula 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  and compositions with pharmaceutically acceptable excipients (abstract;  [0061];[0110]). 

 Disclose don Table 1 para [0061] is compound118, shown below as displayed in registry data base.

IT   1251763-01-5P   1251763-16-2P
     RL: PAC (Pharmacological activity); SPN (Synthetic preparation); THU
     (Therapeutic use); BIOL (Biological study); PREP (Preparation); USES
     (Uses)
        (claimed compd.; prepn. of 4-hydroxybutyric acid analogs for treatment
        of abnormal nocturnal sleep, narcolepsy, and fibromyalgia)
RN   1251763-01-5  ZCAPLUS     
CN   Butanoic acid, 4-hydroxy-, carboxymethyl ester  (CA INDEX NAME)
  

    PNG
    media_image7.png
    146
    330
    media_image7.png
    Greyscale


The compound disclosed in the cited prior art corresponds to GHB prodrug of formula D wherein R7 is H and R8 is OH.
Therefore, the compound of the prior art by anticipates the instant claimed invention.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
    
L19  ANSWER 29 OF 37  ZCAPLUS  COPYRIGHT 2022 ACS on STN 
ACCESSION NUMBER:        1980:51896  ZCAPLUS Full-text
DOCUMENT NUMBER:         92:51896
ORIGINAL REFERENCE NO.:  92:8475a,8478a
TITLE:                   Change of phenamine stereotypy with pantothenic and
                         γ-aminobutyric acid derivatives
AUTHOR(S):               Dorofeev, B. F.
CORPORATE SOURCE:        Grodno, USSR
SOURCE:                  Mater. S'ezda Farm. B. SSR, 3rd (1977), 190-2.
                         Editor(s): Urvantsev, I. F.  Minsk. Gos. Med. Inst.:
                         Minsk, USSR.
                         CODEN: 41VGAE
DOCUMENT TYPE:           Conference
LANGUAGE:                Russian
AB   At i.p. LD50 doses, β-alanine  [107-95-9], calcium pantothenate
     [137-08-6], GABA  [56-12-2], and GABA lithium salt  [31075-51-1] prolonged
     phenamine  [103-97-9] stereotypy in rats, whereas nicotinoyl-GABA Na salt
     [62936-56-5] shortened it.  Calcium homopantothenate  [17097-76-6], Na
     D-pantoate  [60979-68-2], γ-hydroxybutyryl GABA  [36805-79-5], and
     pantolactone  [599-04-2] had no effect.
CC   1-5 (Pharmacodynamics)
IT   599-04-2   17097-76-6   36805-79-5   60979-68-2
     RL: BIOL (Biological study)
        (phenamine stereotypy in relation to)
IT   36805-79-5
     RL: BIOL (Biological study)
        (phenamine stereotypy in relation to)
RN   36805-79-5  ZCAPLUS     
CN   Butanoic acid, 4-[(4-hydroxy-1-oxobutyl)amino]-  (CA INDEX NAME)
  

    PNG
    media_image8.png
    146
    395
    media_image8.png
    Greyscale

The compound reads on claimed formula P. 
L19  ANSWER 27 OF 37  ZCAPLUS  COPYRIGHT 2022 ACS on STN 
ACCESSION NUMBER:        1981:480695  ZCAPLUS Full-text
DOCUMENT NUMBER:         95:80695
ORIGINAL REFERENCE NO.:  95:13643a,13646a
TITLE:                   Cyclization of ω-amino acids facilitated by
                         γ-butyrolactone
AUTHOR(S):               Blade-Font, A.
CORPORATE SOURCE:        Res. Dep., Prod. Frumtost S.A., Barcelona, Spain
SOURCE:                  Afinidad (1980), 37(369), 445-7
                         CODEN: AFINAE; ISSN: 0001-9704
DOCUMENT TYPE:           Journal
LANGUAGE:                English
OTHER SOURCE(S):         CASREACT 95:80695
GI
 



    PNG
    media_image9.png
    67
    128
    media_image9.png
    Greyscale


 
AB   H2N(CH2)nCO2H (n = 3, 4, 5) were cyclized in boiling toluene in the
     presence of γ-butyrolactone to give the corresponding lactams I.
     Depsipeptides HO(CH2)3CONH(CH2)nCO2H were formed as intermediates in the
     above cyclization.
CC   27-22 (Heterocyclic Compounds (One Hetero Atom))
     Section cross-reference(s): 23, 34
IT   36805-79-5P   78581-14-3P   78581-15-4P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (prepn. and cyclization of)
IT   36805-79-5P   78581-14-3P   78581-15-4P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation); RACT
     (Reactant or reagent)
        (prepn. and cyclization of)
RN   36805-79-5  ZCAPLUS     
CN   Butanoic acid, 4-[(4-hydroxy-1-oxobutyl)amino]-  (CA INDEX NAME)
  

    PNG
    media_image8.png
    146
    395
    media_image8.png
    Greyscale

RN   78581-14-3  ZCAPLUS
CN   Pentanoic acid, 5-[(4-hydroxy-1-oxobutyl)amino]-  (CA INDEX NAME)

    PNG
    media_image10.png
    120
    428
    media_image10.png
    Greyscale

RN   78581-15-4  ZCAPLUS
CN   Hexanoic acid, 6-[(4-hydroxy-1-oxobutyl)amino]-  (CA INDEX NAME)

    PNG
    media_image11.png
    146
    460
    media_image11.png
    Greyscale



   
Conclusion
Claims 16, 18 and 22 are rejected. Claim 19 is withdrawn from consideration as pertaining to nonelected invention. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622